department of the treasury internal_revenue_service washington d c date cc dom fs it a uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year dollar_figurex issue whether sec_267 prohibits taxpayer corporation from recognizing a loss where taxpayer purchased property from a major shareholder at fair_market_value in exchange for an annuity then sold the property to an unrelated third party at fair_market_value and finally deducted a loss on the property when it bought out the annuity conclusion sec_267 does not prohibit the taxpayer corporation from recognizing a loss under these circumstances facts during the taxable_year taxpayer purchased a dollar_figurex property from a major shareholder at an arm’s-length fair-market-value price the shareholder owned more than of the value of the stock in the corporation the purchase_price was paid to the shareholder in the form of an annuity using the annuity tables contained in the predecessor regulations to sec_20_2031-7 thereafter taxpayer sold the property to unrelated third parties at a price equivalent to the fair_market_value of the property the major shareholder was still alive when the property was sold taxpayer recognized no gain_or_loss on the sale annuity payments were made to the shareholder until year when taxpayer decided to terminate the annuity by making a payment to the shareholder of the present_value of the remaining annuity payments the total payments made under the annuity_contract including the final payment exceeded the sales_price of the property to the unrelated third parties in accordance with revrul_55_119 1955_1_cb_352 which applies to taxpayers not engaged in the business of writing annuities which is the case here taxpayer took a capital_loss deduction on its return for taxable_year law and analysis sec_267 provides as follows no deduction shall be allowed in respect of any loss from the sale_or_exchange of property directly or indirectly between persons specified in any of the paragraphs of subsection b the preceding sentence shall not apply to any loss of the distributing_corporation or the distributee in the case of a distribution in complete_liquidation under sec_267 the persons referred to in subsection a include a n individual and a corporation more than percent in value of the outstanding_stock of which is owned directly or indirectly by or for such individual thus taxpayer and the shareholder are related parties under sec_267 and sec_267 would apply to prohibit a deduction for a loss realized on a transaction between them case law provides that where property is exchanged for a private_annuity the entire amount of each annuity_payment constitutes a payment for the purchase_price of the assets received in exchange for a promise to pay the annuity 392_f2d_313 4th cir 76_tc_232 furthermore revrul_55_119 provides rules for recognizing gain_or_loss on the sale of property in exchange for a private_annuity it provides as follows where disposition of property acquired in exchange for a promise to make annuity payments has occurred prior to the death of the annuitant the taxpayer may realize a gain_or_loss for federal_income_tax purposes as a result of events occurring subsequent to such disposition if the total of the annuity payments made under the contract total of payments made before and after disposition of the property exceeds the basis unadjusted of the property used in determining the gain_or_loss on the disposition such excess is a loss in the year or years in which paid in the case of a recognized loss this will include all payments made after the date of disposition of the property where the selling_price is such that neither gain nor loss is recognized upon disposition of the property no loss is sustained until the total of the payments made under the annuity_contract total of payments made before and after disposition of the property when decreased by depreciation allowable exceeds the selling_price at which time such excess is a loss in the year in which paid the ruling also states that where a taxpayer who is not engaged in the business of writing annuities receive property in exchange for his contract to make annuity payments the resulting tax consequences are subject_to the provisions of sec_24 of the internal_revenue_code_of_1939 the predecessor to sec_267 notwithstanding this provision sec_267 does not apply to the transaction or transactions described here although taxpayer and the shareholder were related parties under sec_267 no loss was claimed on the transaction that was between them the exchange of the properties for the annuity thus sec_267 does not apply to the transaction although a loss was ultimately realized and recognized on the subsequent sales to third parties taxpayer was not related under sec_267 to any of these third parties therefore sec_267 does not apply to prohibit a deduction for the loss in the year in which the annuity was terminated and the amount of the taxpayer’s basis in the property was fixed thus we conclude that sec_267 does not apply to disallow the loss on the disposition of the property case development hazards and other considerations deborah a butler assistant chief_counsel by clifford m harbourt senior technician reviewer
